Case 2:16-cr-00012-LGW-BWC Document 1038 Filed 09/23/20 Page 1 of 4
                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court

                                                               By MGarcia at 11:18 am, Sep 23, 2020
Case 2:16-cr-00012-LGW-BWC Document 1038 Filed 09/23/20 Page 2 of 4
Case 2:16-cr-00012-LGW-BWC Document 1038 Filed 09/23/20 Page 3 of 4
Case 2:16-cr-00012-LGW-BWC Document 1038 Filed 09/23/20 Page 4 of 4
